Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 1 of 10

STATE OF WYOMING J] IN THE DISTRICT COURT
Jss. FIFTH JUDICIAL DISTRICT
COUNTY OF PARK —j CIVIL NO. QOPI
TRINITY TEEN SOLUTIONS, INC.,
a Wyoming Corporation
Plaintiff
PATRA LINDENTHAL
-Vs- Clerk of District Court
FLED JAN 28 2019
UNITED BEHAVIORAL HEALTH, a by L PRESTON
California Corporation, d/b/a Optum Deputy
Defendant.

 

COMPLAINT
COMES NOW, the Plaintiff Trinity Teen Solutions, Inc., by and through S.
Joseph Darrah, and files its Complaint against Defendant as follows:
Facts Common to All Claims
1. _ Plaintiff Trinity Teen Solutions, Inc. (TTS) is a Wyoming corporation which
operates a Residential Treatment Center legally authorized by the State of
Wyoming to provide behavioral and mental health services in Park County,
Wyoming.
2. TTS provides therapy and treatment for teenage women struggling with
serious behavioral and mental health issues. TTS has provided therapy and

treatment to these individuals for 16 years.

 

Page | of 10
Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 2 of 10

Defendant United Behavioral Health is a California corporation authorized
to do business in Wyoming. United Behavioral Health does business as,
inter alia, Optum. United Behavioral Health’s communications in this
matter are prominently branded as communications from “Optum”, and TTS
will generally refer to United Behavioral Health as Optum herein, unless
circumstances dictate otherwise. Optum has an address for service of
process at 425 Market St, San Francisco, California 94105.

United Healthcare Services, Inc., is a Minnesota corporation authorized to
do business in Wyoming.

The events which give rise to this Complaint predominately took place in
Park County, Wyoming. The conduct of Defendant, as alleged herein, was
intentionally directed by Defendant at Plaintiff's operations located in
Wyoming. Therefore, venue is proper in this Court.

This Court has jurisdiction because this is a declaratory judgment action, and
because the amount in controversy is sufficient to invoke the jurisdiction of
this Court.

This case involves a claim for declaratory relief. The amount in controversy
is less than $75,000.00. Therefore, jurisdiction is appropriate.

Between May 24, 2016 and October 27, 2016, TTS provided treatment

services to a young woman identified herein as N.E.

 

Page 2 of 10
10.

1.

12.

13.

14.

15.

Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 3 of 10

Optum preauthorized these services.

The identity of N.E. is known to Optum. TTS intends to timely file an
appropriate motion for protective Order, so that further information
regarding N.E. can be filed with the Court without compromising patient
confidentiality.

United Healthcare Services, Inc. paid a total of $113,144.15 for care
provided to N.E. The last of the payments for care provided to N.E. was
received on or about November 25, 2016.

The Contract Between United Healthcare and TTS

TTS is an “out of network” facility for United Healthcare Services and
Optum, and there is no contract or agreement between TTS and Optum or
between TTS and United Healthcare Services, Inc., other than as established
for a particular patient and course of care.

TTS agreed to provide services to N.E. United Healthcare likewise agreed
to pay for the services. TTS provided the services. United Healthcare paid
for the services. The final payment that United Healthcare made to TTS
was, and should have been, the end of the matter.

Optum has demanded that TTS retum money to Optum, for alleged
overpayments made by United Healthcare for care provided to NE.

Optum does not, because it cannot, allege that TTS failed to provide the

 

Page 3 of 10
16.

17.

18.

Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 4 of 10

services that TTS agreed to provide. Instead, Optum claims that it is entitled
to a return of funds paid because TTS allegedly failed to comply with
various Optum guidelines and documentation rules. Optum arpues, for
example, that Optum’s guidelines and documentation rules require that an
individual provider’s licensure status be set forth repeatedly, again and
again, every time the provider cares for a patient. As another example,
Optum improperly contends that treatment documentation fails to comply
with Optum’s particular, specific rules and guidelines during the course of
treatment for N.E.

TTS relied on preauthorizations provided by Optum and United Healthcare
when it provided care to N.E.

TTS never agreed to comply with Optum’s criteria, level of care guidelines,
or documentation rules in its care of N.E.

The guidelines and procedural rules now asserted by Optum are not part of
any contract between Optum and TTS and are not part of the contract
between United Healthcare and TTS. -Whether or not TTS complied with
Optum’s guidelines and documentation rules simply has no bearing on
United Healthcare’s contractual obligation to pay for the services it

promised to pay for.

 

Page 4 of 10
19.

20.

21.

22.

Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 5 of 10

The Contract Between N.E. and United Healthcare

N.E. was covered under a health plan or health insurance policy issued or
administered by United Healthcare, an entity that is separate and distinct
from Optum.

Optum’s rights and obligations with respect to N.E. arise out of an
agreement between N.E.’s family and United Healthcare, or between N.E.’s
family and a welfare benefit plan, which in turn has an agreement with
United Healthcare. While TTS has not seen the documents that comprise
this agreement, TTS alleges, on information and belief, that this agreement
complies with all applicable laws, either by its express terms or by operation
of law.

It would be patently unlawful for United Healthcare, as a health plan or
health insurer, to pursue the course that ‘Optum is pursuing against TTS.
Doing so is inconsistent with the substantive and procedural rules that apply
to health plans and health insurers. These substantive and procedural rules.
are incorporated in every health plan and health insurance policy, either
expressly or by operation of law.

According to black letter law, an assignee can be given no preater rights
than the rights of the assignor. In the instant matter, Optum is improperly

asserting greater rights as an assignee than United Healthcare held as

 

Page 5 of 10
23.

24.

25.

Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 6 of 10

assignor.

Because the contract between United Healthcare and N.E.’s family does not
allow United Healthcare to pursue recovery of benefits in a way that is
inconsistent with substantive and procedural rules that apply to health plans
and health insurers, Optum (as United Healthcare’s assignee) has no right to
do so either. Furthermore, the guidelines and procedural rules relied upon
by Optum are not part of the agreement between United Healthcare and
N.E.’s family. As a result, the agreement between United Healthcare and
N.E.’s family does not support Optum’s demand for repayment of benefits.
The Contract Between United Healthcare and Optum

On information and belief, Optum’s rights and obligations with respect to
N.E. are established under and arise out of an agreement between United
Healthcare and Optum. While TTS has not seen the documents that
comprise this agreement, TTS alleges, on information and belief, that this
agreement complies with all applicable laws, either by its express terms or
by operation of law.

The contract between United Healthcare and Optum does not bestow upon
Optum the right to pursue recovery of benefits in a way which is inconsistent
with applicable substantive and procedural rules that apply to health plans

and health insurers.

 

Page 6 of 10
Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 7 of 10

26. Optum has no valid contractual or other legal right to seek the relief that it
seeks from TTS.
First Claim for Relief: Declaratory Judgment
27. Plaintiff re-alleges each and every paragraph above as if alleged herein.
28. Optum’s claim that it has a right to a return of amounts paid to TTS, by way
of refund, recoupment, set-off-or otherwise, has no valid legal basis.
29. Plaintiff seeks a declaration from this Court that:

a. Any contract between Optum and TTS does not include any
requirement that TTS comply with Optum’s guidelines or procedural
rules; and

b. The contract between United Healthcare and TTS does not include
any requirement that TTS comply with Optum’s guidelines or
procedural rules; and

c. Neither Optum nor United Healthcare has a right to recover the
amounts Optum seeks to recover; and

d. None of the contracts that establish or support Optum’s claimed right
of recovery with respect to N.E. grant Optum a contractual right to
recover the benefits Optum seeks to recover.

30. Wyo. Stat. § 1-37-103 provides:

 

Page 7 of 10
Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 8 of 10

Any person interested under a deed, will, written contract or other
writings constituting a contract, or whose rights, status or other legal
relations are affected by the Wyoming constitution or by a statute,
municipal ordinance, contract or franchise, may have any question of
construction or validity arising under the instrument determined and
obtain a declaration of rights, status or other legal relations.

Wyo. Stat. § 1-37-102 provides that “[t]he declaration may be either

affirmative or negative in form or effect.”

Declaratory relief is appropriate because:

a. A judgment or decree will terminate the controversy or remove any
uncertainty regarding the rights and obligations of the parties;

b. TTS has a direct, substantial and present interest in resolution of the
actual controversy, including its obligations with respect to N.E., and
also with respect to any uncertainty that may arise as it pertains to
future patients who receive health benefits or coverage, under a plan
or policy that assigns rights and obligations to Optum;

c. There is a very real, actual and substantial controversy in which a
claim to recoupment is asserted by Optum against TTS, which has an
interest in contesting such claim;

d. = The controversy is between parties who are adverse and antagonistic;

e. The controversy is one upon which the judgment of this Court will

effectively operate and will resolve the controversy once and for all;

 

Page 8 of 10
Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 9 of 10

f. The judicial determination of controversy will have the force and
effect of a final judgment in law or decree in equity upon the rights,
status or other legal relationships the real parties in interest; and

g. A judicial determination related to Defendant’s.contention that it has a
right to recover, by set-off or otherwise, amounts paid to TTS for
services provided to N.E., will not only resolve the instant dispute, but
will fix the rights of the parties in the future.

33. Upon declaration by the Court that Optum is not allowed to receive any
return of payments it previously made for services provided by TTS to N.E.,
or upon entry of an Order granting some or all of the relief requested herein,
Plaintiff reserves the right to seek supplemental relief as allowed under
Wyo. Stat. § 1-37-110.

34. Absent a declaration from this Court, Optum’s conduct will continue
unabated and will result in TTS and patients continuing to suffer losses and
economic harm through the uncertainty of Plaintiff's ability or desire to
continue to provide treatment to individuals who receive health benefits or
coverage, under a plan or policy that assigns rights and obligations to
Optum.

WHEREFORE, Plaintiff respectfully requests that the Court enter judgment

against Defendant and award the declaratory relief sought, including but not

 

Page 9 of 10
Case 1:19-cv-00045-SWS Document 2 Filed 03/01/19 Page 10 of 10

limited to the declaration that Optum is not allowed to recoup any payments it
made to Plaintiff, as well as supplemental relief upon application to the Court, and
any other appropriate relief under the circumstances to remedy to wrongful
conduct created by Defendant, together with costs, and any applicable attorneys
fees and such other further relief the court deems just and equitable in the
premises.

DATED this ID day of January, 2019.

DARRAH LAW OFFICE, P.C.
“sD

S. Joseph-Darrali, WSB#6-2786

Attomey for Plaintiff

254 E. 2™ Street

Powell, WY 82435

(307)754-2254

(307)754-5656 fax
joey@darrahlaw.com

By,

 

Page 10 of 10
